DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the array of multiple selectively controllable LEDs are controllable by the processor to indicate: (a) a current orientation of the patient [and] (b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the patient across the array of LEDs from a first LED corresponding with the first body region to a second LED corresponding with the second body region” in lines 13-20, which renders the claim indefinite. 
 First, it appears that the expression “the array of multiple selectively controllable LEDs are controllable by the processor to indicate: (a) a current orientation of the patient” connotes a visual indication of the current orientation of the patient.  However, the recitation later recites “a visual indication of the current orientation of the patient” which seems to be a separate and 
Relatedly, the expression “movement of a visual indication of the current orientation of the patient across the array of LEDs from a first LED corresponding with the first body region to a second LED corresponding with the second body region” seems to connote that the current orientation of the patient is incorporated into this movement of visual indication even though the current orientation of the patient and the movement of the visual indication are listed separately in an itemized list (as elements (a) and (b), respectively).  It is not clear if the elements (a) are (b) are truly separate and distinct (as evinced by their being listed separately in an itemized list) or are intertwined so that the indication of the current orientation of the patient is really manifested in the “movement…across the array of LEDs from a first LED corresponding with the first body region to a second LED corresponding with the second body region”.  This ambiguity renders claim 1 indefinite.
Claim 1 also recites “(c) the respective measure of cumulative pressurization at each of the multiple body regions of the patient, the multiple body regions including a first body region corresponding with the current orientation of the patient and a second body region not corresponding with the current orientation of the patient” in lines 21-25, which renders the claim indefinite.
First, it is not clear if “a first body region” of lines 23-24 is the same as, related to, or different from “a first body region” of claim 1, line 16. 

Third, the recitation of lines 21-25 seems to suggest that the first body region corresponds with the current orientation of the patient while the second body region does not.  In contrast, the recitation “(b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the patient across the array of LEDs from a first LED corresponding with the first body region to a second LED corresponding with the second body region” in lines 16-20 seems to suggest the opposite, i.e., the second body region now corresponds with the current orientation of the patient while the first body region does not.  This contradiction renders claim 1 indefinite.
Claims 2, 4, and 7-9 are rejected by virtue of their dependence from claim 1.
Claim 11 recites “a display device controllable by the processor to indicate: (a) a current orientation of the patient [and] (b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the person across a display region from a first location corresponding with the first body region to a second location corresponding with the second body region” in lines 11-17, which renders the claim indefinite. 
 First, it appears that the expression “a display device controllable by the processor to indicate: (a) a current orientation of the patient” connotes a visual indication of the current orientation of the patient.  However, the recitation later recites “a visual indication of the current orientation of the person” which seems to be a separate and distinct concept with its use of the 
Relatedly, the expression “movement of a visual indication of the current orientation of the person across a display region from a first location corresponding with the first body region to a second location corresponding with the second body region” seems to connote that the current orientation of the patient is incorporated into this movement of visual indication even though the current orientation of the patient and the movement of the visual indication are listed separately in an itemized list (as elements (a) and (b), respectively).  It is not clear if the elements (a) are (b) are truly separate and distinct (as evinced by their being listed separately in an itemized list) or are intertwined so that the indication of the current orientation of the patient is really manifested in the “movement…across a display region from a first location corresponding with the first body region to a second location corresponding with the second body region”.  This ambiguity renders claim 11 indefinite.
Claim 11 also recites “(c) the respective measure of cumulative pressurization at each of the multiple body regions, the multiple body regions including a first body region corresponding with the current orientation of the patient and a second body region not corresponding with the current orientation of the patient” in lines 18-22, which renders the claim indefinite.
First, it is not clear if “a first body region” of line 20 is the same as, related to, or different from “a first body region” of claim 11, line 13. 

Third, the recitation of lines 18-22 seems to suggest that the first body region corresponds with the current orientation of the patient while the second body region does not.  In contrast, the recitation “(b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the person across a display region from a first location corresponding with the first body region to a second location corresponding with the second body region” in lines 13-17 seems to suggest the opposite, i.e., the second body region now corresponds with the current orientation of the patient while the first body region does not.  This contradiction renders claim 11 indefinite.
Claim 11 recites “the person” in line 16, but it is not clear if this recitation is the same as, related to, or different from “a patent” of claim 11, line 2.  If they are the same, “the person” in claim 11 should be “the patient”.  If they are different or related, their relationship should be made clear.  Also, if they are different there is insufficient antecedent basis for “the person” in claim 11.
Claim 12 recites “wherein the array of multiple selectively controllable display elements are controllable by the processor to indicate: (a) a current orientation of the patient [and] (b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the patient across the array of display elements from a first display element corresponding with the first body region to a second display element corresponding with the second body region” in lines 14-22, which renders the claim indefinite. 

Relatedly, the expression “movement of a visual indication of the current orientation of the patient across the array of display elements from a first display element corresponding with the first body region to a second display element corresponding with the second body region” seems to connote that the current orientation of the patient is incorporated into this movement of visual indication even though the current orientation of the patient and the movement of the visual indication are listed separately in an itemized list (as elements (a) and (b), respectively).  It is not clear if the elements (a) are (b) are truly separate and distinct (as evinced by their being listed separately in an itemized list) or are intertwined so that the indication of the current orientation of the patient is really manifested in the “movement…across the array of display elements from a first display element corresponding with the first body region to a second display element corresponding with the second body region”.  This ambiguity renders claim 12 indefinite.

First, it is not clear if “a first body region” of lines 25-26 is the same as, related to, or different from “a first body region” of claim 12, line 17. 
Second, it is not clear if “a second body region” of lines 26-27 is the same as, related to, or different from “a second body region” of claim 12, line 18.
Third, the recitation of lines 23-27 seems to suggest that the first body region corresponds with the current orientation of the patient while the second body region does not.  In contrast, the recitation “(b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the patient across the array of display elements from a first display element corresponding with the first body region to a second display element corresponding with the second body region” in lines 17-22 seems to suggest the opposite, i.e., the second body region now corresponds with the current orientation of the patient while the first body region does not.  This contradiction renders claim 12 indefinite.
Claims 13-19 are rejected by virtue of their dependence from claim 12.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-2, 4, 7-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0094618 (Russell)(previously cited), in view of U.S. Patent No. 6,014,346 (Malone), and further in view of U.S. Patent Application Publication No. 2007/0175949 (Shelton)(previously cited).
Russell teaches a self-contained wearable sensor device configured to be wearable by a patient and comprising: a processor (paragraphs 0055, 0062, 0064, and 0088 of Russell) in the self-contained wearable sensor device and having an associated storage device (paragraphs 0055, 0062, 0064, and 0088 of Russell), and at least one accelerometer (the accelerometer of Russell; paragraph 0027 of Russell) provided in the self-contained wearable sensor device and configured to generate acceleration data representative of an orientation of the patient over time.
Russell teaches that the plurality of sensor units 110 are used in detect patient positions and the duration of time spent in each position (such as the three positions shown in FIG. 2A) and “[i]n addition”, the sensor units may detect position and timer data for discrete zones of the patient’s body (paragraph 0038 and 0040-0041 of Russell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the position and duration for the entire patient along with the position and duration for discrete zones of the patient’s body since (1) Russell suggested that they can be combined with the use of the words “[i]n addition” in paragraph 0041 and/or (2) it provides more data so as to provide a more accurate picture of the patient’s condition.
Malone teaches the use of individual LEDs to light up to indicate when a position is indicated (LEDs 72, 74, and 76 of Malone; col. 7, lines 5-40 of Malone).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Russell teaches the issuing of alerts for periods of time meeting or exceeding the predetermined turn time threshold (paragraphs 0007, 0020, 0028, 0035, 0039-0042, 0051-0053, 0064, 0068, 0076, and 0083 of Russell) and that sensor unit are capable of sensing the position of the patient’s entire body (paragraphs 0025, 0038, 0040-0041, and 0077 of Russell) and are capable of sensing the position of discrete zones of the patient’s body (paragraph 0025, 0038, and 0040-0041 of Russell).  Malone teaches the use of a plurality of LEDs, separate from those to indicate position, to indicate that a condition for a position has been exceeded (LEDs 68 and 70 of Malone; col. 7, lines 5-40 of Malone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of LEDs, separate from those to indicate position, to generate alerts for each condition for each position (i.e., indicating respective cumulative pressurization for each position) since it provides a simple visual mechanism to show indications that thresholds have been exceeded for particular conditions.
The combination teaches the use of a plurality of LEDs to generate alerts for each condition (i.e., indicating respective cumulative pressurization for each position).  Shelton discloses that a multi-colored LED may be used to show a normal range, an elevated range, and a high range (paragraph 0113 of Shelton).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three thresholds (normal, elevated, high) for each condition and multi-colored LEDs to generate normal, elevated, and high alerts for each condition (i.e., indicating respective cumulative pressurization for each position) 
With respect to claim 1, the combination teaches or suggests self-contained wearable sensor device configured to be wearable by a patient and comprising:
a wearable sensor device housing (paragraphs 0054-0055, 0062, 0064, and 0088 of Russell);
a processor (paragraphs 0055, 0062, 0064, and 0088 of Russell) in the wearable sensor device housing and having an associated storage device (paragraphs 0055, 0062, 0064, and 0088 of Russell),
at least one accelerometer (the accelerometer of Russell; paragraph 0027 of Russell) provided in the wearable sensor device housing and configured to generate acceleration data representative of the patient’s orientation over time and usable by the processor for determining a respective measure of cumulative pressurization at each of multiple body regions of the patient, and 
an array of multiple selectively controllable LEDs provided in the wearable sensor device housing and corresponding with the multiple body regions of the patient (the multiple LEDs suggested by Malone for indicating position and the multiple LEDs suggested by Malone for indicating respective cumulative pressurization for each position), wherein the array of multiple selectively controllable LEDs are controllable by the processor to indicate:
(a) a current orientation of the patient (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell); and

(c) the respective measure of cumulative pressurization at each of the multiple body regions of the patient, the multiple body regions including a first body region corresponding with the current orientation of the patient and a second body region not corresponding with the current orientation of the patient (the multiple LEDs suggested by Malone for indicating respective cumulative pressurization for each position in which the LEDs for each discrete body region would independently show a green, yellow, or red alert for its respective cumulative pressurization; the above 103 analysis; paragraphs 0025, 0027, 0038, 0040-0041, and 0077-0084 of Russell).
With respect to claim 2, the combination teaches or suggests a turn protocol stored in the storage device (paragraphs 0040 and 0057 of Russell).
With respect to claim 4, the combination teaches or suggests that the processor is further configured to: determine, based on the acceleration data, whether the patient’s orientation over time complies with the turn protocol (paragraphs 0025, 0027, 0038, 0040, 0057 and 0077-0084 of Russell), and selectively illuminate the multiple LEDs based on whether the patient’s orientation over time complies with the turn protocol (the multiple LEDs suggested by Malone for indicating respective cumulative pressurization for each position in which the LEDs for each 
With respect to claim 7, the combination teaches or suggests that the multiple selectively controllable LEDs are configured to indicate a particular body region, from the multiple body regions, having a greatest measure of cumulative pressurization (operating the LEDs based on the determinations for each position; paragraphs 0025, 0027, 0038, and 0077-0084 of Russell; the above 103 analysis regarding each LED independently showing a green, yellow, or red alert for its respective cumulative pressurization in which an LED with the highest alert level being the LED indicating the greatest measure of cumulative pressurization).
With respect to claim 8, the combination teaches or suggests that the multiple selectively controllable LEDs are configured to indicate each body region, from the multiple body regions, having a respective measure of cumulative pressurization above a threshold pressurization level (paragraphs 0025, 0027, 0038, and 0077-0084 of Russell; the above 103 analysis regarding each LED independently showing a green, yellow, or red alert for its respective cumulative pressurization).
With respect to claim 9, the combination teaches or suggests that each of the multiple selectively controllable LEDs is controllable by the processor to indicate an accumulated amount of time spent by the patient in a respective pressurizing orientation (paragraphs 0025, 0027, 0038, and 0077-0084 of Russell; the above 103 analysis regarding each LED independently showing a green, yellow, or red alert for its respective cumulative pressurization).
With respect to claim 11, the combination teaches or suggests a system, comprising:
a self-contained wearable sensor device configured to be wearable by a patient and comprising:

at least one accelerometer (the accelerometer of Russell; paragraph 0027 of Russell) provided in the wearable sensor device housing and configured to generate acceleration data representative of the patient’s orientation over time; and
a processor (paragraphs 0055, 0062, 0064, and 0088 of Russell) configured to determine a respective measure of cumulative pressurization at each of multiple body regions of the patient based on the acceleration data generated by the at least one accelerometer of the self-contained wearable sensor device (the above 103 analysis; paragraphs 0025, 0027, 0038, 0040-0041, and 0077-0084 of Russell); and
a display device controllable by the processor to indicate:
(a) a current orientation of the patient (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell); 
(b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the person across a display region from a first location corresponding with the first body region to a second location corresponding with the second body region (the multiple LEDs suggested by Malone for indicating position); and
(c) the respective measure of cumulative pressurization at each of the multiple body regions, the multiple body regions including a first body region 
With respect to claim 12, the combination teaches or suggests a system for monitoring patient position, comprising:
a self-contained wearable sensor device configured to be wearable by a patient and comprising:
a wearable sensor device housing (paragraphs 0054-0055, 0062, 0064, and 0088 of Russell);
at least one accelerometer (the accelerometer of Russell; paragraph 0027 of Russell) provided in the wearable sensor device housing and configured to generate acceleration data representative of the patient’s orientation over time; and
a processor (paragraphs 0055, 0062, 0064, and 0088 of Russell) configured to determine a respective measure of cumulative pressurization at each of multiple body regions of the patient based on the acceleration data generated by the at least one accelerometer of the self-contained wearable sensor device; and
an array of multiple selectively controllable display elements corresponding with the multiple body regions of the patient (the multiple LEDs suggested by Malone for 
wherein the array of multiple selectively controllable display elements are controllable by the processor to indicate:
(a) a current orientation of the patient (the multiple LEDs suggested by Malone for indicating position; the above 103 analysis; paragraphs 0025, 0038, 0040-0041, and 0077 of Russell); 
(b) a patient turn from a first position pressurizing a first body region of the multiple body regions to a second position pressurizing a second body region of the multiple body regions, by movement of a visual indication of the current orientation of the patient across the array of display elements from a first display element corresponding with the first body region to a second display element corresponding with the second body region (the multiple LEDs suggested by Malone for indicating position); and
(c) the respective measure of cumulative pressurization at each of the multiple body regions of the patient, the multiple body regions including a first body region corresponding with the current orientation of the patient and a second body region not corresponding with the current orientation of the patient (the multiple LEDs suggested by Malone for indicating respective cumulative pressurization for each position in which the LEDs for each discrete body region would independently show a green, yellow, or red alert for its respective cumulative pressurization; the above 103 analysis; paragraphs 0025, 0027, 0038, 0040-0041, and 0077-0084 of Russell).

With respect to claim 14, the combination teaches or suggests that the processor is further configured to: access a turn protocol for the patient; determine, based on the acceleration data, whether the patient’s orientation over time complies with the turn protocol (paragraphs 0025, 0027, 0038, 0040, 0057 and 0077-0084 of Russell), and selectively control the multiple display elements based on whether the patient’s orientation over time complies with the turn protocol (the above 103 analysis regarding each LED independently showing a green, yellow, or red alert for its respective cumulative pressurization).
With respect to claim 15, the combination teaches or suggests that the multiple selectively controllable display elements are configured to indicate a particular body region, from the multiple body regions, having a greatest measure of cumulative pressurization (operating the LEDs based on the determinations for each position; paragraphs 0025, 0027, 0038, and 0077-0084 of Russell; the above 103 analysis regarding each LED independently showing a green, yellow, or red alert for its respective cumulative pressurization in which an LED with the highest alert level being the LED indicating the greatest measure of cumulative pressurization).
With respect to claim 16, the combination teaches or suggests that the multiple selectively controllable display elements are configured to indicate each body region, from the multiple body regions, having a respective measure of cumulative pressurization above a threshold pressurization level (paragraphs 0025, 0027, 0038, and 0077-0084 of Russell; the above 103 analysis regarding each LED independently showing a green, yellow, or red alert for its respective cumulative pressurization).

With respect to claim 18, the combination teaches or suggests that the array of multiple selectively controllable display elements comprises a linear or rounded array of LEDs (the linear arrangement of the LEDs; see FIG. 2 of Malone).
With respect to claim 19, the combination teaches or suggests that the multiple selectively controllable display elements are controlled in real time, based on the acceleration data generated by the at least one accelerometer of the self-contained wearable sensor device, to indicate both the current orientation of the patient and the respective measure of cumulative pressurization at each of the multiple body regions of the patient (the above 103 analysis; paragraphs 0025, 0027, 0038, 0040-0041, and 0077-0084 of Russell).

Response to Arguments
The Applicant’s arguments filed 3/15/2022 have been fully considered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
In view of the claim amendments filed on 3/15/2021, the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 3/15/2021.
Prior art rejections
The Applicant’s arguments with respect to claims 1, 2, 4, 7-9, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, there are new grounds of claim rejections that have been necessitated by the claim amendments filed on 3/15/2021.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Application Publication No. 2008/0103447 (Reggiardo)(previously cited) discloses that an off-on-flashing LED may be used to show a normal range, a range of moderate concern, and a range of high concern (paragraph 0012 of Reggiardo).  The combination of Russell and Malone teaches the use of a plurality of LEDs to generate alerts for each condition (i.e., indicating respective cumulative pressurization for each position).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three thresholds (ideal, moderate concern, high concern) for each condition and off-on-flashing LEDs to generate normal range, moderate concern, and high concern alerts for each condition since it provides a simple mechanism to show indications of the current status of the durations for each of the patient’s positions.  
U.S. Patent Application Publication No. 2009/0164250 (Hamilton) or U.S. Patent Application Publication No. 2016/0157798 (Anderson) discloses changing the color of a warning LED from a first color (away from the threshold) to a second color (approaching the threshold) to a third color (crosses the threshold)(paragraph 0085 of Hamilton; paragraph 0071 of .  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791